Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as           Aug 04 2014, 9:45 am
precedent or cited before any court except for
the purpose of establishing the defense of res
judicata, collateral estoppel, or the law of the
case.

APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEES:

ANTOINETTE CROSSLIN                                GREGORY F. ZOELLER
Gary, Indiana                                      Attorney General of Indiana

                                                   KATHY BRADLEY
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTOINETTE CROSSLIN,                               )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
              vs.                                  )        No. 93A02-1305-EX-413
                                                   )
REVIEW BOARD OF THE INDIANA                        )
DEPARTMENT OF WORKFORCE                            )
DEVELOPMENT and KENYA HAMILTON,                    )
                                                   )
       Appellees-Respondents.                      )


      APPEAL FROM THE REVIEW BOARD OF THE INDIANA DEPARTMENT OF
                        WORKFORCE DEVELOPMENT
                    The Honorable Steven F. Bier, Chairperson
                    The Honorable George H. Baker, Member
                   The Honorable Lawrence A. Dailey, Member
                             Cause No. 13-R-1056


                                        August 4, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                                 STATEMENT OF THE CASE

       Antoinette Crosslin appeals the Unemployment Insurance Review Board’s

determination that she was ineligible for unemployment benefits. We affirm.1

                                               ISSUE

       Crosslin has preserved one issue for appellate review: Whether the Review Board

erred in concluding that she was ineligible for benefits.2

                           FACTS AND PROCEDURAL HISTORY

       Crosslin worked for Kenya Hamilton as an insurance sales representative, starting

on March 26, 2012. When Crosslin became pregnant, her doctor told her she needed bed

rest. Crosslin resigned from Hamilton’s employment on May 21, 2012.

       Crosslin then filed for unemployment benefits. A claims deputy determined that

she was ineligible.      She appealed, and a hearing was held before ALJ Michael A.

Kasrich. Crosslin sent exhibits to ALJ Kasrich, but he excluded them from evidence after

determining that she had not sent copies of the exhibits to Hamilton prior to the hearing.

       ALJ Kasrich affirmed the claims deputy’s determination that Crosslin was

ineligible. Crosslin requested consideration by the Review Board. The Review Board

adopted and incorporated the ALJ’s findings of fact and conclusions of law into its order,

affirming that Crosslin was ineligible. This appeal followed.



1
 Crosslin’s former employer, Kenya Hamilton, is not participating in this appeal. Nevertheless, a party
of record in an administrative agency proceeding remains a party on appeal. Ind. Appellate Rule 17(A).
2
 The Review Board argues on cross-appeal that the appeal should be dismissed because Crosslin’s
Appellant’s Brief is insufficiently cogent and lacks citation to authority. We disagree and address the
merits of the preserved issue.
                                                  2
                             DISCUSSION AND DECISION

       A decision by the Review Board is “conclusive and binding as to all questions of

fact.” Ind. Code § 22-4-17-12(a) (1995). On appeal, we review: (1) findings of fact, (2)

conclusions or inferences from those facts, sometimes called ultimate facts, and (3)

conclusions of law. J.M. v. Review Bd. of Ind. Dep’t of Workforce Dev., 975 N.E.2d

1283, 1286 (Ind. 2012). We review findings of fact for substantial evidence, findings of

ultimate facts for reasonableness, and conclusions of law for correctness. Recker v.

Review Bd. of Ind. Dep’t of Workforce Dev., 958 N.E.2d 1136, 1139 (Ind. 2011).

       Upon review of the Review Board’s findings of fact, we do not reweigh evidence

or judge the credibility of witnesses. J.M., 975 N.E.2d at 1286. We consider only the

evidence favorable to the Review Board’s findings and will reverse only if there is no

substantial evidence to support the findings. Id.

       When an individual voluntarily leaves his or her employment “without good cause

in connection with the work,” he or she is ineligible for unemployment benefits. Ind.

Code § 22-4-15-1(a) (2009). Whether an employee leaves his or her employment without

good cause in connection with the work is a question of fact to be determined by the

Review Board. Y.G. v. Review Bd. of Ind. Dep’t of Workforce Dev., 936 N.E.2d 312, 314

(Ind. Ct. App. 2010). The claimant has the burden to show that he or she voluntarily left

employment for good cause in connection with the work. Id.

       In support of her claim that she is eligible for unemployment benefits, Crosslin

cites to Indiana Code section 22-4-15-1(c)(2). That provision states: “An individual

whose unemployment is the result of medically substantiated physical disability and who

                                             3
is involuntarily unemployed after having made reasonable efforts to maintain the

employment relationship shall not be subject to disqualification under this section for

such separation.” Id. We must thus determine whether the evidence at the hearing

established that Crosslin: (1) had a medically substantiated disability; and (2) made

reasonable efforts to maintain the employment relationship.

       Crosslin discusses medical documents she submitted to the ALJ, but she

acknowledges that the ALJ did not admit those documents as evidence because she failed

to send them to Hamilton before the evidentiary hearing. She does not assert that the

ALJ erred in excluding those documents.        She has waived consideration of those

documents on appeal. See Price v. Review Bd. of Ind. Dep’t of Workforce Dev., 2 N.E.3d

13, 16 (Ind. Ct. App. 2013) (appellant waived claim that Review Board erred in

excluding evidence because appellant failed to provide cogent reasoning and citation to

authority).

       Turning to the evidence that was admitted at the hearing, Crosslin did not give

Hamilton any documents supporting her claim that she needed bed rest. Instead, she

orally informed Hamilton that she was resigning and provided a written notice of

resignation citing unspecified “extenuating circumstances.” Tr. p. 7. Furthermore, there

is no evidence that Crosslin tried to maintain the employment relationship. There is thus

substantial evidence to support the Review Board’s determination that her situation did

not fall within the exception set forth in Indiana Code section 22-4-15-1(c). See Y.G.,

936 N.E.2d at 316 (affirming Review Board’s determination of ineligibility because



                                           4
employee did not give employer documentation to support a claimed physical disability

before resigning).

                                    CONCLUSION

       For the reasons stated above, we affirm the judgment of the Review Board.

       Affirmed.

ROBB, J., and CRONE, J., concur.




                                           5